The question, simply posed, is whether a third person, who suffers incidental injury from peaceful picketing in a labor dispute between others, may obtain injunctive relief without complying with the provisions of section 876-a of the Civil Practice Act. I agree with the conclusion stated by Judge DESMOND that plaintiff here must comply with the requirements of that statute. Its broad language makes no exception for cases such as the present, and there is no reason in logic or justice why the courts should engraft on it such an exception.
Every labor dispute has the capacity of injuring noncontestants. Every strike, every stoppage of production or cessation of work due to labor differences, necessarily imposes an involuntary burden of hardship upon the consuming public. That plaintiff suffered inconvenience or injury as a result of the picket line neither renders the union liable (Restatement of Torts, § 809) nor furnishes reason for departing from the State's settled policy. (See May's Furs  Ready-to-Wear, Inc., v.Bauer, 282 N.Y. 331, 340; Interborough Rapid Transit Co. v.Lavin, 247 N.Y. 65, 74-75; Exchange Bakery  Restaurant,Inc., v. Rifkin, 245 N.Y. 260.) If the mere fact of such incidental *Page 33 
injury were to give rise to a cause of action, the protection which the Legislature intended to confer upon workingmen by enacting section 876-a would soon disappear, and, indeed, this court has already ruled that the statute applies even though plaintiff alleges that he is not a party to the primary dispute between employer and union. (People v. Muller, 286 N.Y. 281,284; Goldfinger v. Feintuch, 276 N.Y. 281.)
There was here no secondary boycott aimed at plaintiff. Any hardship resulting to him was, as indicated, only an incidental effect, not the primary objective of the picketing. Nevertheless, even if the picketing had been accompanied by threats or intimidation directed against the lighting company or its employees, section 876-a would still be applicable. (May's Furs Ready-to-Wear, Inc., v. Bauer, supra.) As this court expressed it in the May case (282 N.Y., at p. 341): "Plaintiffs contend that the fact of extreme violence warrants the conclusion that the case at bar does not involve a labor dispute, and consequently is not subject to the restrictions contained in section 876-a. The fallacy of this argument is revealed by the fact that where a defendant has not been guilty of unlawful activities, perforce no injunction would issue even in the absence of section 876-a. The need for statutory safeguards can exist only where a defendant is guilty of some wrongdoing and is liable to injunctive restraint. The effect of the statute is to regulate the procedure by which an injunction may be obtained and to limit the scope of the relief which may be granted. The statute is rendered meaningless unless it is allowed to operate in those cases where plaintiff is entitled to some relief."
Actually, as the affidavits herein establish the lighting company's employees were prevented from making the necessary installations, not by threats or by "acts of coercion going beyond the mere influence exerted by the fact of picketing" (Cafeteria Union v. Angelos, 320 U.S. 293, 295), but by reason of the constitution and by-laws of their own union.
We are not called upon to determine the wisdom of what was done. Our task is to construe the statute, and, as indicated above, I cannot read the broad provisions of section 876-a as being inapplicable to the case before us.
The motion to dismiss the appeals should be denied, the judgment and order of the Appellate Division should be *Page 34 
affirmed, with costs, and the question certified answered in the negative.